In a habeas corpus proceeding, petitioner appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County, entered May 10, 1976, as denied (1) a motion to preclude the use of certain statements and (2) the application for a writ of habeas corpus. Order and judgment affirmed insofar as appealed from, without costs or disbursements. On the record before us it is clear that the parole revocation hearing was held within a reasonable time after petitioner was taken into custody. Petitioner’s right to a prompt hearing was, therefore, not violated. We have examined the other arguments raised by petitioner and find them to be without merit. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.